DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the previous nonstatutory double patenting rejection, Applicants stated “the independent claims are being amended.  Thus, this rejection is moot.”  Please see Double Patenting rejection below in light of present claim amendments filed 04/27/2021.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9-13, 19, and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,353,388 in view of US 2017/0011343 (“Stenneth”). 
As per claim 1, the claims 1-20 of U.S. Patent No. 10,353,388 discloses a method comprising: causing a client device to present a virtual model indicating physical features of a delivery destination including three-dimensional relationships between objects in a region of the delivery destination; receiving, from the client device, data specifying a target drop-off spot for an object within the virtual model of the region of the delivery destination; determining, based at 
Chambers does not explicitly disclose sizes and shapes of objects; obtaining data specifying a size and shape of the given object; determining, based on a comparison between a size and shape of the target drop-off spot indicated by the virtual model and the size and shape of the given object, that the given object will fit in the target drop-off spot; in response to that the given object will fit in the target drop-off spot, providing instructions that cause the delivery vehicle to navigate to the target drop-off spot to place the given object at the target drop-off spot.  
However, Stenneth teaches sizes and shapes of objects; obtaining data specifying a size and shape of the given object; determining, based on a comparison between a size and shape of the target drop-off spot indicated by the virtual model and the size and shape of the given object, that the given object will fit in the target drop-off spot; in response to that the given object will fit in the target drop-off spot, providing instructions that cause the delivery vehicle to navigate to the target drop-off spot to place the given object at the target drop-off spot (see at least abstract, [0031], [0056], [0059]: delivery information may include, but not restricted to, geographic address of the building, a name of an authorized package recipient, weight of the package, dimensions of the package, a time of package delivery, or a combination thereof. The package information may include, but not restricted to, a weight of the package, dimensions of the package, a name associated with the package, description of the package, a delivery time 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Chambers by incorporating sizes and shapes of objects; obtaining data specifying a size and shape of the given object; determining, based on a comparison between a size and shape of the target drop-off spot indicated by the virtual model and the size and shape of the given object, that the given object will fit in the target drop-off spot; in response to that the given object will fit in the target drop-off spot, providing instructions that cause the delivery vehicle to navigate to the target drop-off spot to place the given object at the target drop-off spot as taught by Stenneth in order to provide delivery data models for aerial package delivery to safely delivery packages and to avoid damage to the package or aerial delivery vehicle.
Application claims 11 and 20 are rejected under the same above rationale of U.S. Patent No. 10,353,388 claims 11, 12, 19, and 20.
As per claims 2 and 12, the claims 1-20 of U.S. Patent No. 10,353,388 discloses wherein the data specifying the target drop-off spot is based on a user input selecting the target drop-off spot within the virtual model (see at least U.S. Patent No. 10,353,388 claims 1, 2).  

As per claims 9 and 19, the claims 1-20 of U.S. Patent No. 10,353,388 discloses further comprising determining the first virtual model from multiple images captured by the client device and first sensor data corresponding to the multiple images (see at least U.S. Patent No. 10,353,388 claims 1, 2, 13, 17, 19, 20).  
As per claim 10, the claims 1-20 of U.S. Patent No. 10,353,388 discloses receiving, from one or more sensors on the delivery vehicle, sensor data indicative of a second region of the delivery destination; determining, based on the sensor data, a second virtual model of the second region of the delivery destination, the second virtual model indicating second physical features including three-dimensional relationships between objects in the second region of the delivery destination, the second virtual model being determined from the second sensor data captured by the delivery vehicle; determining a mapping between one or more of the physical features and one or more of the second physical features to determine an overlapping region between the virtual model and the second virtual model; based on the overlapping region, determining a position of the target drop-off spot within the second virtual model; and based on the position of the target drop-off spot within the second virtual model, providing instructions that cause the delivery vehicle to navigate to the target drop-off spot to place the object at the target drop-off spot (see at least U.S. Patent No. 10,353,388 claims 1, 2, 4, 13, 17, 19, 20).  
s 5-7, 15-17, and 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,353,388 in view of Stenneth, and further in view of US 2014/0330456 (“Lopez”).
As per claims 5 and 15, the claims 1-20 of U.S. Patent No. 10,353,388 disclose providing instruction to prompt, by way of a user interface of the client computing device, for selection of the delivery destination from a plurality of candidate delivery destinations for the object; and providing instructions to prompt, by way of the user interface, for selection of the target drop-off spot from a plurality of user-designated candidate target drop-off spots for the object within the selected delivery destination (see at least U.S. Patent No. 10,353,388 claims 1, 2, 4), but the claims 1-20 of U.S. Patent No. 10,353,388 do not explicitly disclose wherein receiving the data specifying a target drop-off spot for the object comprises: detecting, based on data received from the client device, a selection of an initial target drop-off spot within the virtual model; causing the client device to present a moveable target marker within the virtual model and at the first target drop-off spot; detecting, based on data received from the client device, that the moveable target marker was moved to the target drop-off spot.  However, Lopez teaches wherein receiving the data specifying a target drop-off spot for the object comprises: detecting, based on data received from the client device, a selection of an initial target drop-off spot within the virtual model; causing the client device to present a moveable target marker within the virtual model and at the first target drop-off spot; detecting, based on data received from the client device, that the moveable target marker was moved to the target drop-off spot (see inter alia abstract, [0125]-[0126]: Jessica may designate her work autonomous delivery location 104 using a map view marking 306 on her computer. As Jessica's bakery may be on a busy street, she may be thankful that she is able to select a precise location from where deliveries can be carried out. Jessica may designate her autonomous delivery location 104 in back of her store next to her parking spot. She may be able to change her autonomous delivery location 104 if her store expands and/or if she eventually buys a delivery van and/or want to park it in the autonomous delivery location). It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by the claims 1-20 of U.S. Patent No. 10,353,388 by incorporating wherein receiving the data specifying a target drop-off spot for the object comprises: detecting, based on data received from the client device, a selection of an initial target drop-off spot within the virtual model; causing the client device to present a moveable target marker within the virtual model and at the first target drop-off spot; detecting, based on data received from the client device, that the moveable target marker was moved to the target drop-off spot as taught by Lopez in order to safely and affordably deliver goods (see at least Lopez [0006], [0125]-[0126]).
As per claims 6 and 16, the claims 1-20 of U.S. Patent No. 10,353,388 do not explicitly disclose wherein the target marker has a size and shape that is based on a size and shape of the object or a package in which the object is delivered. However, Lopez teaches wherein the target marker has a size and shape that is based on a size and shape of the object or a package in which the object is delivered (see inter alia abstract, [0048]: radial vicinity 105 may have a radius of 2.5 meters, 5 meters, or a distance sufficient to create an associated area enclosed by the circumference created by the radius vicinity sufficient to encompass the entirety of the autonomous vehicle 124 and/or the payload 126 associated therewith, according to one embodiment. The radial vicinity 105 may depend upon the accuracy of the GPS network employed by the autonomous delivery network 150). It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by 
As per claims 7 and 17, claims 1-20 of U.S. Patent No. 10,353,388 do not explicitly disclose wherein determining whether the delivery vehicle is capable of delivering the object to the target drop-off spot comprises determining whether the target marker fits a representation of the target drop-off spot in the virtual model. However, Lopez teaches wherein determining whether the delivery vehicle is capable of delivering the object to the target drop-off spot comprises determining whether the target marker fits a representation of the target drop-off spot in the virtual model (see inter alia abstract, [0048]: The geo-spatial location 102 and/or radial vicinity 105 (e.g., the entirety of the radial vicinity 105 and/or a portion of the radial vicinity 105) may be required to be located in the tract boundary 120 associated with the residence 116 (e.g., a claimable residence 116) and/or the residential address 118 (e.g., a claimable residential address 118) associated with the user. The radial vicinity 105 may have a radius of 2.5 meters, 5 meters, or a distance sufficient to create an associated area enclosed by the circumference created by the radius vicinity sufficient to encompass the entirety of the autonomous vehicle 124 and/or the payload 126 associated therewith, according to one embodiment. The radial vicinity 105 may depend upon the accuracy of the GPS network employed by the autonomous delivery network 150). It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by the claims 1-20 of U.S. Patent No. 10,353,388 by incorporating wherein determining whether the delivery vehicle is capable of delivering the object to the target drop-off spot comprises determining whether the target marker 
As per claim 21, claims 1-20 of U.S. Patent No. 10,353,388 do not explicitly disclose wherein: receiving the data specifying the target drop-off spot for the given object comprises: causing the client device to display, within the virtual model, a moveable target marker having a size and shape that is scaled with respect to the virtual model based on the size and shape of the given object; and detecting, based on data received from the client device, a location within the virtual model that a user moved the moveable target marker; and determining that the given object will fit in the target drop-off spot comprises determining that the moveable target marker fits within a representation of the target drop-off spot within the virtual model.
However, Stenneth teaches wherein: receiving the data specifying the target drop-off spot for the given object comprises: causing the client device to display, within the virtual model, a target marker having a size and shape that is scaled with respect to the virtual model based on the size and shape of the given object; and detecting, based on data received from the client device, a location within the virtual model; and determining that the given object will fit in the target drop-off spot comprises determining that the target marker fits within a representation of the target drop-off spot within the virtual model (see at least abstract, [0031], [0056], [0059]: delivery information may include, but not restricted to, geographic address of the building, a name of an authorized package recipient, weight of the package, dimensions of the package, a time of package delivery, or a combination thereof. The package information may include, but not restricted to, a weight of the package, dimensions of the package, a name associated with the package, description of the package, a delivery time associated with the package, a package identification number, or a combination thereof…Examples of the codes may include, but not 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Chambers by incorporating receiving the data specifying the target drop-off spot for the given object comprises: causing the client device to display, within the virtual model, a moveable target marker having a size and shape that is scaled with respect to the virtual model based on the size and shape of the given object; and detecting, based on data received from the client device, a location within the virtual model that a user moved the moveable target marker; and determining that the given object will fit in the target drop-off spot comprises determining that the moveable target marker fits within a representation of the target drop-off spot within the virtual model as taught by Stenneth in order to provide delivery data models for aerial package delivery to safely delivery packages and to avoid damage to the package or aerial delivery vehicle.
However, Lopez teaches a moveable target marker; and detecting, based on data received from the client device, a location within the virtual model that a user moved the moveable target marker (see inter alia abstract, [0071]: recipient user 110 may be able to select a point (e.g., a geo-spatial location 102) on the map view 302 to designate as the autonomous delivery location 104, [0125]-[0126]: Jessica may designate her work autonomous delivery location 104 using a map view marking 306 on her computer. As Jessica's bakery may be on a busy street, she may be thankful that she is able to select a precise location from where deliveries can be carried out. Jessica may designate her autonomous delivery location 104 in back of her store next to her parking spot. She may be able to change her autonomous delivery location 104 if her store expands and/or if she eventually buys a delivery van and/or want to park it in the autonomous delivery location). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Chambers by incorporating a moveable target marker; and detecting, based on data received from the client device, a location within the virtual model that a user moved the moveable target marker as taught by Lopez in order to safely and affordably deliver goods (see at least Lopez [0006], [0125]-[0126]).
Claims 8 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,353,388 in view of Stenneth, and further in view of US 9488979 (“Chambers”).
As per claims 8 and 18, the claims 1-20 of U.S. Patent No. 10,353,388 do not explicitly disclose causing the client device to prompt a user for one or more backup drop-off spots in response to determining that the delivery vehicle is not capable of delivering the object to the target drop-off spot. However, Chambers teaches causing the client device to prompt a user for one or more backup drop-off spots in response to determining that the delivery vehicle is not capable of delivering the object to the target drop-off spot (see inter alia column 4 lines 44-59: UAV 102 may also proactively request human assistance while it is on its mission. For example, the UAV 102 may encounter an environment where its vision and/or navigation algorithms cannot produce a path with a high degree of reliability. In such a scenario, the UAV 102 will send a request for assistance to the global services 103. The global services 103 will select a remote vehicle operator 108 to handle the situation, and that operator can send the UAV 102 one or more commands to help it navigate its environment; column 24 lines 31-44: If the route refinement selection is not valid, the system interface manager 406 will send information to the client device that will cause a "selection invalid" indicator to be presented 456 on the client device, so the service requestor 104 realizes that the route refinement selection previously made cannot be used. Additional information may also be sent, such as, for example, information explaining how the previous route refinement selection was invalid, or visual cues that highlight the invalid route refinement selection in the displayed representation of the region. For instance, an invalid selected trajectory or point may be highlighted in red in a map or 3D render. The client device may then present 453 the route refinement selection UI once more, and send a new route refinement selection to the global services 103). It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by the claims 1-20 of U.S. Patent No. 10,353,388 by incorporating causing the client device to prompt a user for one or more backup drop-off spots in response to determining that the delivery vehicle is not capable of delivering the object to the target drop-off spot as taught by Chambers in order for a human operator to intervene on the behalf of the autonomous vehicle, to safely approach a destination, and to avoid UAV crashes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-3, 8-9, 11-13, and 18-20 is/ are rejected under 35 U.S.C. 103 as being unpatentable over US 9,488,979, hereinafter Chambers in view of US 2017/0011343 (“Stenneth”).
As per claims 1, 11, and 20, Chambers discloses a method, a system, and a non-transitory computer readable storage medium having stored thereon instructions that when executed by a computing device cause the computing device to perform operations comprising: 
causing a client device to present a virtual model indicating physical features of a delivery destination including three-dimensional relationships between the objects in a region of the delivery destination (see inter alia column 23 lines 45-67, column 24 lines 1-15: the service request handler 403 generates 452 a displayable representation of the geographic area of the service region. The displayable representation may be in any form that can be visualized on a client device. For example, the displayable representation may be an image, a series of images, a 3D mesh, etc; displayable representation is sent to the client device; displayable representation on the client device may be a map image of the region where the delivery is requested, and the route refinement UI may allow the service requestor 104 to select a precise point on the image, which will correspond to a location where the UAV 102 will deliver the package; the route parameter is the selected point, which corresponds to a geographic location within the geographic are of the service region; the service requestor 104 selects a trajectory in three dimensions, which the UAV 102 will follow to approach the delivery point. In this case the route parameters may be a spline that defines the three-dimensional trajectory selected by the service requestor 104); 
receiving, from the client device, data specifying a location of a target drop-off spot for a given object within the virtual model of the region of the delivery destination (see inter alia column 23 lines 45-67, column 24 lines 1-15: displayable representation is sent to the client device; displayable representation on the client device may be a map image of the region where the delivery is requested, and the route refinement UI may allow the service requestor 104 to select a precise point on the image, which will correspond to a location where the UAV 102 will deliver the package; the route parameter is the selected point, which corresponds to a geographic location within the geographic are of the service region; the service requestor 104 selects a trajectory in three dimensions, which the UAV 102 will follow to approach the delivery point. In this case the route parameters may be a spline that defines the three-dimensional trajectory selected by the service requestor 104); 
determining, based at least on the data specifying the target drop-off spot and the virtual model, whether a delivery vehicle is capable of delivering the given object to the target drop-off spot  (see inter alia column 24 lines 25-44: global services 103 receives 454 the route refinement selection from the client device, and then validates 455 the route refinement selection to confirm that the route refinement selection will not cause the UAV 102 to crash or cause the mission to otherwise fail. Validation is done to ensure that the service requestor 104 has not introduced human error into the routing process. For example, a service requestor 104 could specify a delivery location that is in a body of water, or a trajectory that intersects a building; validation is performed by checking that the geometry of the route refinement selection received from the client device does not intersect the geometries of objects or terrain in the global terrain map database 401); and 
in response to determining that the delivery vehicle is capable of delivering the given object to the target drop-off spot, providing instructions that cause the delivery vehicle to navigate to the target drop-off spot to place the object at the target drop-off spot (see inter alia column 24 lines 31-64: Once a route refinement selection has been received 454 and validated 455 by the global services 103, the information from the route refinement selection can be used to generate a route or partial route that can be incorporated 457 into mission data that is uploaded into the UAV 102 that will fulfill the service request. For example, if the route refinement selection indicates a location for a package delivery, then the destination site 105 location can be refined to that point, and that refined location may be sent to the distribution center 101 for upload to the UAV 102, or it may be sent directly to the UAV 102. The mission planner 200 of the UAV 102 may use the refined location when it is determining a route to the destination site 105. Similarly, if the route refinement selection is a trajectory that indicates an approach route to the destination site 105, that trajectory can be included in the mission data, and the mission planner 200 in the UAV 102 can incorporate that trajectory in the flight path that the UAV 102 takes on its approach to the destination site 105). 
Chambers does not explicitly disclose sizes and shapes of objects; obtaining data specifying a size and shape of the given object; determining, based on a comparison between a size and shape of the target drop-off spot indicated by the virtual model and the size and shape of the given object, that the given object will fit in the target drop-off spot; in response to that the given object will fit in the target drop-off spot, providing instructions that cause the delivery vehicle to navigate to the target drop-off spot to place the given object at the target drop-off spot.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Chambers by incorporating present a virtual model indicating physical features of a delivery destination including respective sizes and shapes of objects and three-dimensional relationships between the objects in a region of the delivery destination; obtaining data specifying a size and shape of the given object; determining, based on 
As per claims 2 and 12, Chambers discloses wherein the data specifying the target drop-off spot is based on a user input selecting the target drop-off spot within the virtual model (see inter alia column 23 lines 45-67, column 24 lines 1-15: the service request handler 403 generates 452 a displayable representation of the geographic area of the service region. The displayable representation may be in any form that can be visualized on a client device. For example, the displayable representation may be an image, a series of images, a 3D mesh, etc; displayable representation is sent to the client device; displayable representation on the client device may be a map image of the region where the delivery is requested, and the route refinement UI may allow the service requestor 104 to select a precise point on the image, which will correspond to a location where the UAV 102 will deliver the package; the route parameter is the selected point, which corresponds to a geographic location within the geographic are of the service region; the service requestor 104 selects a trajectory in three dimensions, which the UAV 102 will follow to approach the delivery point. In this case the route parameters may be a spline that defines the three-dimensional trajectory selected by the service requestor 104).
As per claims 3 and 13, Chambers discloses wherein determining whether the delivery vehicle is capable of delivering the object to the target drop-off spot comprises determining (see inter alia column 23 lines 45-67, column 24 lines 1-15, column 24 lines 25-44: global services 103 receives 454 the route refinement selection from the client device, and then validates 455 the route refinement selection to confirm that the route refinement selection will not cause the UAV 102 to crash or cause the mission to otherwise fail. Validation is done to ensure that the service requestor 104 has not introduced human error into the routing process. For example, a service requestor 104 could specify a delivery location that is in a body of water, or a trajectory that intersects a building; validation is performed by checking that the geometry of the route refinement selection received from the client device does not intersect the geometries of objects or terrain in the global terrain map database 401).
As per claims 8 and 18, Chambers discloses causing the client device to prompt a user for one or more backup drop-off spots in response to determining that the delivery vehicle is not capable of delivering the object to the target drop-off spot (see inter alia column 4 lines 44-59: UAV 102 may also proactively request human assistance while it is on its mission. For example, the UAV 102 may encounter an environment where its vision and/or navigation algorithms cannot produce a path with a high degree of reliability. In such a scenario, the UAV 102 will send a request for assistance to the global services 103. The global services 103 will select a remote vehicle operator 108 to handle the situation, and that operator can send the UAV 102 one or more commands to help it navigate its environment; column 24 lines 31-44: If the route refinement selection is not valid, the system interface manager 406 will send information to the client device that will cause a "selection invalid" indicator to be presented 456 on the client device, so the service requestor 104 realizes that the route refinement selection previously made cannot be used. Additional information may also be sent, such as, for example, information explaining how the previous route refinement selection was invalid, or visual cues that highlight the invalid route refinement selection in the displayed representation of the region. For instance, an invalid selected trajectory or point may be highlighted in red in a map or 3D render. The client device may then present 453 the route refinement selection UI once more, and send a new route refinement selection to the global services 103).
As per claims 9 and 19, Chambers discloses further comprising determining the first virtual model from multiple images captured by the client device and first sensor data corresponding to the multiple images (see inter alia column 18 lines 62-67:   The terrain map database 310 contains terrain data, which is information about the terrain and ground obstacles in the geographic region served by the distribution center 101. This terrain data can be stored in a number of ways, including but not limited to, as raw images, as a heightmap, and as a three-dimensional (3D) mesh, column 24 lines 31-64: Once a route refinement selection has been received 454 and validated 455 by the global services 103, the information from the route refinement selection can be used to generate a route or partial route that can be incorporated 457 into mission data that is uploaded into the UAV 102 that will fulfill the service request. For example, if the route refinement selection indicates a location for a package delivery, then the destination site 105 location can be refined to that point, and that refined location may be sent to the distribution center 101 for upload to the UAV 102, or it may be sent directly to the UAV 102. The mission planner 200 of the UAV 102 may use the refined location when it is determining a route to the destination site 105. Similarly, if the route refinement selection is a trajectory that indicates an approach route to the destination site 105, that trajectory can be included in the mission data, and the mission planner 200 in the UAV 102 can incorporate that trajectory in the flight path that the UAV 102 takes on its approach to the destination site 105).

Claims 5-7, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers in view of Stenneth, and further in view of US 2014/0330456 (“Lopez”).
As per claims 5 and 15, Chambers does not explicitly disclose wherein receiving the data specifying a target drop-off spot for the object comprises: detecting, based on data received from the client device, a selection of an initial target drop-off spot within the virtual model; causing the client device to present a moveable target marker within the virtual model and at the first target drop-off spot; detecting, based on data received from the client device, that the moveable target marker was moved to the target drop-off spot.
However, Lopez teaches wherein receiving the data specifying a target drop-off spot for the object comprises: detecting, based on data received from the client device, a selection of an initial target drop-off spot within the virtual model; causing the client device to present a moveable target marker within the virtual model and at the first target drop-off spot; detecting, based on data received from the client device, that the moveable target marker was moved to the target drop-off spot (see inter alia abstract, [0125]-[0126]: Jessica may designate her work autonomous delivery location 104 using a map view marking 306 on her computer. As Jessica's bakery may be on a busy street, she may be thankful that she is able to select a precise location from where deliveries can be carried out. Jessica may designate her autonomous delivery location 104 in back of her store next to her parking spot. She may be able to change her autonomous delivery location 104 if her store expands and/or if she eventually buys a delivery van and/or want to park it in the autonomous delivery location). 

As per claims 6 and 16, Chambers does not explicitly disclose wherein the target marker has a size and shape that is based on a size and shape of the object or a package in which the object is delivered.
However, Lopez teaches wherein the target marker has a size and shape that is based on a size and shape of the object or a package in which the object is delivered (see inter alia abstract, [0048]: radial vicinity 105 may have a radius of 2.5 meters, 5 meters, or a distance sufficient to create an associated area enclosed by the circumference created by the radius vicinity sufficient to encompass the entirety of the autonomous vehicle 124 and/or the payload 126 associated therewith, according to one embodiment. The radial vicinity 105 may depend upon the accuracy of the GPS network employed by the autonomous delivery network 150). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Chambers by incorporating wherein the target marker has a size and shape that is based on a size and shape of the object or a package in which the object is delivered as taught by Lopez in order to ensure safe deliveries (see at least Lopez [0006]).

However, Lopez teaches wherein determining whether the delivery vehicle is capable of delivering the object to the target drop-off spot comprises determining whether the target marker fits a representation of the target drop-off spot in the virtual model (see inter alia abstract, [0048]: The geo-spatial location 102 and/or radial vicinity 105 (e.g., the entirety of the radial vicinity 105 and/or a portion of the radial vicinity 105) may be required to be located in the tract boundary 120 associated with the residence 116 (e.g., a claimable residence 116) and/or the residential address 118 (e.g., a claimable residential address 118) associated with the user. The radial vicinity 105 may have a radius of 2.5 meters, 5 meters, or a distance sufficient to create an associated area enclosed by the circumference created by the radius vicinity sufficient to encompass the entirety of the autonomous vehicle 124 and/or the payload 126 associated therewith, according to one embodiment. The radial vicinity 105 may depend upon the accuracy of the GPS network employed by the autonomous delivery network 150). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Chambers by incorporating wherein determining whether the delivery vehicle is capable of delivering the object to the target drop-off spot comprises determining whether the target marker fits a representation of the target drop-off spot in the virtual model as taught by Lopez in order to ensure safe deliveries (see at least Lopez [0006]).

However, Stenneth teaches wherein: receiving the data specifying the target drop-off spot for the given object comprises: causing the client device to display, within the virtual model, a target marker having a size and shape that is scaled with respect to the virtual model based on the size and shape of the given object; and determining that the given object will fit in the target drop-off spot comprises determining that the target marker fits within a representation of the target drop-off spot within the virtual model (see at least abstract, [0031], [0056], [0059]: delivery information may include, but not restricted to, geographic address of the building, a name of an authorized package recipient, weight of the package, dimensions of the package, a time of package delivery, or a combination thereof. The package information may include, but not restricted to, a weight of the package, dimensions of the package, a name associated with the package, description of the package, a delivery time associated with the package, a package identification number, or a combination thereof…Examples of the codes may include, but not restricted to, Quick Response (QR) codes, bar codes, or any other two dimensional (2D) or three-dimensional (3D) way of graphical representation of information, [0069]: the delivery module 301 may compare the dimensions of the package to the maximum package dimensions stored in 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Chambers by incorporating receiving the data specifying the target drop-off spot for the given object comprises: causing the client device to display, within the virtual model, a moveable target marker having a size and shape that is scaled with respect to the virtual model based on the size and shape of the given object; and determining that the given object will fit in the target drop-off spot comprises determining that the moveable target marker fits within a representation of the target drop-off spot within the virtual model as taught by Stenneth in order to provide delivery data models for aerial package delivery to safely delivery packages and to avoid damage to the package or aerial delivery vehicle.
However, Lopez teaches a moveable target marker; and detecting, based on data received from the client device, a location within the virtual model that a user moved the moveable target marker (see inter alia abstract, [0071]: recipient user 110 may be able to select a point (e.g., a geo-spatial location 102) on the map view 302 to designate as the autonomous delivery location 104, [0125]-[0126]: Jessica may designate her work autonomous delivery location 104 using a map view marking 306 on her computer. As Jessica's bakery may be on a busy street, she may be thankful that she is able to select a precise location from where deliveries can be carried out. Jessica may designate her autonomous delivery location 104 in back of her store next to her parking spot. She may be able to change her autonomous delivery location 104 if her store expands and/or if she eventually buys a delivery van and/or want to park it in the autonomous delivery location). 
 as taught by Lopez in order to safely and affordably deliver goods (see at least Lopez [0006], [0125]-[0126]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668